         Case 1:21-cv-01951-PAE Document 42 Filed 06/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,
                                                                          21 Civ. 1951 (PAE)
                               Plaintiff,

           -- against --
                                                                          CIVIL CASE
AT&T INC.,
                                                                       MANAGEMENT PLAN
CHRISTOPHER C. WOMACK,
                                                                        AND SCHEDULING
KENT D. EVANS, and
                                                                             ORDER
MICHAEL J. BLACK,

                               Defendants.


       This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Fed. R. Civ. P. 26(f)(3).

1.     All parties do not consent to conducting all further proceedings before a Magistrate
       Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to withhold
       consent without adverse substantive consequences.

2.     This case is to be tried to a jury.

3.     Amended pleadings may not be filed and additional parties may not be joined except with
       leave of the Court. Any motion to amend or to join additional parties shall be filed within
       thirty (30) days from the date of this Order.

4.     Initial disclosures, pursuant to Fed. R. Civ. P. 26(a)(1), shall be completed no later than
       fourteen (14) days from the date of this Order.

5.     All fact discovery shall be completed no later than January 31, 2022.

6.     The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Procedure and the Local Rules of the Southern District of New York. The following
       interim deadlines may be extended by the written consent of all parties without
       application to the Court, provided that all fact discovery is completed by the date set forth
       in paragraph 5 above.




                                                 1
           Case 1:21-cv-01951-PAE Document 42 Filed 06/02/21 Page 2 of 5




      a.       Initial requests for production of documents to be served by June 21, 2021, but the
               parties may serve additional requests for production as long as they are served on
               or before December 17, 2021 (45 days before the close of fact discovery).
      b.       The parties may serve Interrogatories, including contention interrogatories as per
               Local Civil Rule 33.3(c), on or before December 17, 2021 (45 days before the
               close of fact discovery).
      c.       Fact witness depositions must be completed by January 31, 2022.
      d.       Any Requests to Admit must be served no later than December 17, 2021 (45 days
               prior to close of discovery).

7.    a.       All expert discovery shall be completed no later than April 8, 2022.

      b.       No later than thirty (30) days prior to the date in paragraph 5, i.e., the completion
               of all fact discovery, the parties shall meet and confer on a schedule for expert
               disclosures, including reports, production of underlying documents and
               depositions, provided that (i) expert report(s) of the party with the burden of proof
               shall be due before those of the opposing party’s expert(s); and (ii) all expert
               discovery shall be completed by the date set forth in paragraph 7(a).

8.    All motions and applications shall be governed by the Court’s Individual Rules and
      Practices, including the requirement of a pre-motion conference before a motion for
      summary judgment is filed. Pursuant to the authority of Fed. R. Civ. P. 16(c)(2), any
      motion for summary judgment will be deemed untimely unless a request for a pre-motion
      conference relating thereto is made in writing within fourteen (14) days of the date in
      paragraph 5, i.e., the close of fact discovery.

9.    All counsel must meet face-to-face for at least one hour to discuss settlement within
      fourteen (14) days following the close of fact discovery.

10.   a.      Counsel for the parties have discussed an informal exchange of information in aid
      of early settlement of this case and have agreed upon the following:

               Not applicable due to Wells process that was conducted pre-filing. ______
               __________________________________________________________________
               __________________________________________________________________

      b.       Counsel for the parties have discussed the use of the following alternate dispute
               resolution mechanisms for use in this case: (i) a settlement conference before a
               Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or
               (iii) retention of a privately-retained mediator. Counsel for the parties propose the
               following alternate dispute resolution mechanism for this case:
               The parties agree to conduct any mediation before a Magistrate Judge.

                                                 2
           Case 1:21-cv-01951-PAE Document 42 Filed 06/02/21 Page 3 of 5




      c.       Counsel for the parties recommend that the alternate dispute resolution
               mechanism designated in paragraph 10(b), be employed at the following point in
               the case (e.g., within the next sixty days; after the deposition of plaintiff is
               completed (specify date); after the close of fact discovery):

               If a party moves for summary judgment, then after any such motion is fully
               briefed. If a party does not move for summary judgment, then after the close of
               expert discovery and before the final pretrial conference.

      d.       The use of any alternative dispute resolution mechanism does not stay or modify
               any date in this Order.

11.   The Final Pretrial Order date is thirty (30) days following the close of fact and expert
      discovery (whichever is later). By the Final Pretrial Order date, the parties shall submit a
      Joint Pretrial Order prepared in accordance with the undersigned’s Individual Rules and
      Practices and Fed. R. Civ. P. 26(a)(3). Any motions in limine shall be filed after the close
      of discovery on or before the Final Pretrial Order date. If this action is to be tried before a
      jury, proposed voir dire, jury instructions and verdict form shall also be filed on or before
      the Final Pretrial Order date. Counsel are required to meet and confer on a joint
      submission of proposed jury instructions and verdict form, noting any points of
      disagreement in the joint submission. Jury instructions may not be submitted after the
      Final Pretrial Order date, unless they meet the standard of Fed. R. Civ. P. 51(a)(2)(A). If
      this action is to be tried to the Court, proposed findings of fact and conclusions of law
      should be submitted on or before the Final Pretrial Order date.

12.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is 15 trial days.

13.   Other items, including those in Rule 26(f)(3).

      The SEC may take a total of 25 fact witness depositions.

      Defendants collectively may take up to 30 fact depositions of the analysts identified in,
      referenced by, or otherwise connected to the allegations in the Complaint.

      In addition to the foregoing depositions, AT&T may take an additional 10 fact witness
      depositions.

      In addition to the foregoing depositions, the individual defendants collectively can take
      an additional 10 fact witness depositions.




                                                 3
           Case 1:21-cv-01951-PAE Document 42 Filed 06/02/21 Page 4 of 5




         The parties reserve the right to take additional depositions by agreement or by leave of
         court.

         Because of the large number of non-party analysts identified in the Complaint and to
         limit the burden and expense with respect to documents produced by such non-parties,
         the number of depositions by written questions used to authenticate and provide a
         foundation for admissibility, as well as certifications sought for purposes of Federal Rule
         of Evidence 803(6)(D)’s business records exception to the hearsay rule, shall be
         unlimited. The parties will meet and confer in good faith to agree to the authenticity and
         admissibility of proposed trial exhibits.

         The parties agree to work in good faith to submit to the Court an agreed protective order
         that includes a Rule 502(d) order for the Court’s approval to govern the production and
         exchange of confidential information.

         With respect to expert discovery, the parties agree as follows:

                  The parties shall meet and confer on or before October 1, 2021, concerning the
                   matters set forth in paragraph 7(b), as well as concerning the subject matters for
                   expert testimony and which party bears the burden of proof as to those subject
                   matters.

                  Any motion to strike experts shall be made by April 15, 2022.

         Any motions for summary judgment shall be made by the moving party on or before
         April 15, 2022, with any opposition filed by May 16, 2022, and any reply filed by May
         31, 2022.



---------------------------------------------------------------------------------------------------------------------

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling
Order of this Court in accordance with Fed. R. Civ. P. 16(b).

14.      [Other]




                                                          4
           Case 1:21-cv-01951-PAE Document 42 Filed 06/02/21 Page 5 of 5




15.      The next Case Management Conference is scheduled for ______________ at _________
         This ORDER may not be modified or the dates herein extended, except by further Order
         of this Court for good cause shown. Any application to modify or extend the dates herein
         (except as noted in paragraph 6) shall be made in a written application in accordance with
         paragraph 1.E of the Court’s Individual Rules and Practices and shall be made no less
         than two (2) business days prior to the expiration of the date sought to be extended.



                                                      ____________________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated:          New York, New York
                ____________________




                                                 5
